        Case 3:19-cr-00122-MCR Document 46 Filed 04/15/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                            CASE NO. 3:19cr122-MCR

MICHAEL LEE PEEL,

     Defendant.
_________________________________/

                                      ORDER
      Pending is a Joint Motion Requesting a Restitution Order Be Entered, ECF

No. 45. Defendant entered a guilty plea to all charges on January 28, 2020, and was

sentenced to a term of 15 months of imprisonment on January 15, 2021. At

sentencing, the Government requested an order of restitution consistent with

amounts listed in the final Presentence Investigation Report (“PSR”), and the

Defendant requested that the Court delay entering the order for a period of 90 days

to provide him an opportunity to consult with counsel. The Court granted the request

to defer entering restitution, and the 90-day period is now set to expire.

      The Government and Defendant have now entered a Stipulation, ECF No. 45-

1, by which the Defendant agrees to pay the restitution amounts and entities listed

in the final PSR. Defendant has waived the right to a restitution hearing in writing

and also waived the right to be present in open court when the restitution is entered.
           Case 3:19-cr-00122-MCR Document 46 Filed 04/15/21 Page 2 of 3




                                                                         Page 2 of 3

The parties jointly request entry of an order, consistent with their Stipulation.

Having fully reviewed the matter, the Court finds that the motion is due to be

granted.

      Accordingly, the Joint Motion Requesting a Restitution Order Be Entered,

ECF No. 45, is GRANTED. Restitution is hereby ORDERED pursuant to 18

U.S.C. § 3663A in the total amount of $398,859.11, and consistent with the parties’

Stipulation and the PSR (¶¶ 139-143), Defendant must make restitution to the

following payees in the amounts listed below:

      1.       $360,690.72 to Gulf Winds Federal Credit Union, at 220 E. Nine Mile
               Rd, Pensacola, Florida 32534;

      2.       $13,746.84 to Pen Air Federal Credit Union, at Pen Air FCU – ATTN
               Risk Management, 1495 E 9 Mile Rd, Pensacola, Florida 32514;

      3.       $20,205.56 to Pace Financial; and

      4.       $4,197.99 to Flagship Credit Acceptance, at 1234 Lakeshore Drive,
               Suite 300, Coppell, Texas 75019.

      The restitution amounts are immediately due and payable in full. The Court

waives interest. The Clerk is directed to enter an amended judgment to reflect the




CASE NO. 3:19cr122-MCR
        Case 3:19-cr-00122-MCR Document 46 Filed 04/15/21 Page 3 of 3




                                                                   Page 3 of 3

restitution ordered.

      DONE AND ORDERED this 15th day of April 2021.

                             M. Casey Rodgers
                             M. CASEY RODGERS
                             UNITED STATES DISTRICT JUDGE




CASE NO. 3:19cr122-MCR
